IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JOSHUA RYAN LITTLE BEAR KING,                       No. 84646
                                   Appellant,
                               vs.
                  CHERYL MARIE KING,
                                                                             FILED
                                   Respondent.                               M AY 2 0 2022
                                                                           ELIZABETH A- BROT
                                                                         CLERK   SIRENAE C URT
                                                                                 .
                                                                        BY
                                                                                  M
                                                                              DEPUTY   W ,11-
                                                                                  ‘'.C.1
                                      ORDER DISMISSING APPEAL

                             Appellant's pro se motion for a voluntary dismissal of this
                  appeal is granted. This appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                                  OW
                                                             —. BR,
                                                   ELIZABE H A

                                                   BY:




                  cc:   Hon. Bryce C. Duckworth, District Judge, Family Court Division
                        Joshua Ryan Little Bear King
                        Cheryl Marie King
                        Eighth District Court Clerk




 SUPREME COuRT
      OF
    NEVADA



CLERK'S ORDER

 (0) MI7 daid.,
                                                                                 '49 - l(003G-